DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 03/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.


Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
In claim 2, the phrase “the second polymerized monomer is from” is objected to grammatically.  This objection can be overcome by changing the phrase to “the second 
In claim 6, the phrase “wherein a difference…and a refractive index of the second” is objected to grammatically.  The objection can be overcome by changing the phrase to “wherein the difference…and the refractive index of the second” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations that the image receiving layer “comprises a polymerized vinyl chloride monomer blended with or copolymerized with a second polymerized monomer” renders the claim indefinite as the concept of a “polymerized…monomer blended with” is a confusing term as it is unclear if monomers are blended or the polymers are blended; further, the idea of a “polymerized vinyl chloride monomer…copolymerized with a second polymerized monomer” is confusing as it is unclear whether two monomer are copolymerized or if the two monomers are polymerized separately and then reacted together to form a block/graft copolymer.  This rejection can be overcome by changing the phrase to “comprises a blend of a vinyl 
In claim 2, the limitations of “, or an acid and anhydride based monomer” as the second monomer renders the claim indefinite as this would two different monomers and not a single monomer.  This rejection can be overcome by changing the phrase to “an acid based monomer and an anhydride based monomer” which is how the claim will be interpreted.
In claim 3, the phrase “wherein the polymerized vinyl chloride monomer is copolymerized with the second polymerized monomer” renders the claim indefinite for the same reasons as the phrase in claim 1.  This rejection can be overcome by changing the phrase to “wherein the image receiving layer comprises the copolymer formed by copolymerizing the vinyl chloride monomer and the second monomer” which is how the claim will be interpreted.
In claim 4, the phrase “wherein the polymerized vinyl chloride monomer and the second polymerized monomer are polymerized individually as homopolymers that are blended together” renders the claim indefinite for the same reasons as the blended language in claim 1.  This rejection can be overcome by changing the phrase to “wherein the image receiving layer comprises the blend of the vinyl chloride polymer with the second polymer, and wherein the vinyl chloride polymer and the second polymer are homopolymers” which is how the claims will be interpreted.
In claim 5, the phrase “wherein the polymerized vinyl chloride monomer is present” renders the claim indefinite because it is unclear whether this phrase is 


Claim Rejections - 35 USC § 103
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herlambang et al. (US 2015/0110978) in view of Idei et al. (5,302,437).
With regard to claims 1-3, 6, and 8, Herlambang et al. teach a recording medium that may be recorded upon by inkjet, which reads on applicants’ printable film, comprising a substrate, an ink-receiving layer, which reads on applicants’ image receiving layer, and a backcoat layer on a side of the substrate opposite from where the ink-receiving layer is located, which reads on applicants’ light diffusing layer on a back surface [0014] and [0019].  The ink-receiving layer may include the same binders as in the backcoat layer, which means it may include a vinyl chloride-vinyl acetate copolymer, which reads on applicants’ vinyl ester monomer [0032] and [0060].  The backcoat layer may include a first inorganic particle, which reads on applicants’ second inorganic material, a second inorganic particle, which reads on applicants’ first inorganic material, and a binder [0019].  The second inorganic particle may be titanium oxide and the first inorganic particle may be talc [0022] and [0024].  
Given the fact that the first and second particles are the same materials as preferentially claimed in claim 8, the backcoat layer of Herlambang et al. will intrinsically 
Herlambang et al. also teach that examples of the substrate include paper or a laminate of paper and a resin layer [0015]; however, they do not specifically teach a transparent polymeric film substrate.
Idei et al. teach an inkjet recording sheet with a backcoat and an ink receiving layer on a support, wherein the support can be paper, a thermoplastic resin film, such as a PET film, or synthetic resin laminate papers (col. 3, lines 40-48, col. 4, lines 31-39 and col. 8, lines 10-15).
Since Herlambang et al. and Idei et al. are both drawn to substrates for inkjet recording media, it would have been obvious to one having ordinary skill in the art to have substituted the paper or the laminate of paper and a resin layer with the thermoplastic resin film, such as PET, of Idei et al.  Idei et al. show that paper substrates and thermoplastic resin films would be equivalents in the art for forming the substrate for an inkjet recording medium, and therefore the results of such a substitution would have been predictable to one having ordinary skill in the art.   The PET film substrate would intrinsically be transparent.
	With regard to claim 5, Herlambang et al. teach that the binder in the ink-receiving layer may be 8% to 50% by mass of the ink-receiving layer [0059]; however, they do not specifically teach that the amount of vinyl chloride monomer is from 15 to 90 wt% of the image receiving layer.
	It would have been obvious to one having ordinary skill in the art to have made the amount of vinyl chloride in the vinyl chloride-vinyl acetate copolymer of Herlambang 
Given that there is an overlap, it would have been obvious to have made the amount of vinyl chloride-vinyl acetate copolymer binder in the ink-receiving layer of Herlambang et al. be any amount, including from approximately 16.7% to 50% as this is clearly within the amounts taught in the prior art.
	With regard to claim 7, Herlambang et al. teach that the average diameter of the second inorganic particle may be from 0.1 microns to 0.9 microns, i.e. 100 to 900 nm, and the average diameter of the first particle is from 0.2 microns to 10 microns [0021] and [0023]; however, they do not specifically teach the second inorganic particle, i.e. first inorganic material, having a d50 particle size of from 400 to 700 nm or that the first inorganic particle, i.e. second inorganic material, has a d50 particle size that is 1.5 to 3 times the size of the second inorganic particle.
	It would have been obvious to one having ordinary skill in the art to have made the average particle size be the same as the d50 particle size, i.e. median particle size.  These are usually highly correlated measurements of particles and it would have been obvious to have made the distribution of particle sizes be even across the full range such that the median and mean particle sizes would be the same.  In this way, the median particle size of the second inorganic particle and the first inorganic particle 50 particle size, and therefore a prima facie case of obviousness would exist.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited US 5,139,903, which shows that vinyl alcohol/vinyl acetate/vinyl chloride terpolymers are known in the art for ink receiving layers, wherein the vinyl chloride content in the polymer is 80% by weight (col. 6, lines 32-48).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Gerard Higgins/Primary Examiner, Art Unit 1759